          Case 2:20-cv-01715-AC Document 20 Filed 08/31/21 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

JOSEPH WILSON,                               No. 2:20-cv-1715 AC P
           Plaintiff,
     v.                                      ORDER & WRIT OF HABEAS CORPUS
                                             AD TESTIFICANDUM
F. ORR, et al.,
                  Defendants.
                                       /

       Joseph Wilson, CDCR # K-04359, a necessary and material witness in a settlement
conference in this case on October 13, 2021, is confined in Mule Creek State Prison, in the
custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Kendall J. Newman, by Zoom video conference from his place of confinement,
on Wednesday, October 13, 2021 at 9:00 a.m.

                                ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
      Office at Mule Creek State Prison at (209) 274-5018 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Alexandra Waldrop, Courtroom Deputy, at awaldrop@caed.uscourts.gov.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, Mule Creek State Prison, P. O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: August 31, 2021
